—Order, Family Court, New York County (Richard Ross, J.), entered on or about January 14, 1998, which denied appellant’s application to seal the record of his prior adjudication as a juvenile delinquent, unanimously affirmed, without costs.
*369The court properly exercised its discretion in denying appellant’s application made pursuant to Family Court Act § 375.2, given the serious nature of the assault underlying appellant’s juvenile delinquency adjudication. The interest of justice would not be served by sealing this adjudication, since appellant has applied for parole with respect to a subsequent murder conviction, committed four months after appellant completed his probation period on the preceding juvenile delinquency adjudication, and the juvenile delinquency adjudication is a proper factor for consideration by the Parole Board in its discretion. Concur—Ellerin, J. P., Saxe, Buckley and Friedman, JJ.